     Case 1:20-mc-00657-LY-ML Document 23 Filed 07/01/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT FOR THE
                      WESTERN DISTRICT OF TEXAS,
                            AUSTIN DIVISION

 JASON LEE VAN DYKE,             §
     Plaintiff,                  §
 v.                              §
                                 §
 THOMAS CHRISTOPHER              §                                 NO. 1:20-MC-657-LY
 RETZLAFF, a/k/a DEAN            §
 ANDERSON, d/b/a BV FILES, VIA   §
 VIEW FILES, L.L.C., and VIAVIEW §
 FILES,                          §
      Defendants                 §

RETZLAFF’S UNOPPOSED MOTION TO EXTEND TIME TO RESPOND TO UNITED
  STATES’ AMENDED MOTION TO QUASH DEPOSITION OF “FBI WITNESS”
        JAMES MCGIBNEY AND MOTION TO TRANSFER (DOC. 5)

                                     I. INTRODUCTION

        1.      Plaintiff Jason Van Dyke1 sued defendant Thomas Retzlaff for

 $100,000,000.00 for libel and other causes of action after Retzlaff filed a

 grievance against Van Dyke with the State Bar of Texas.2

        2.      Van Dyke’s suit is pending as No. 4:18-CV-247-ALM; Van Dyke v.

 Retzlaff; in the U.S. District Court for the Eastern District of Texas.

        3.      The case is set for trial in the U.S. Eastern District of Texas between

 January 4, 2020, and January 29, 2021. Id.




        1
               Van Dyke is an attorney whose his license to practice law in Texas is currently
 suspended. Van Dyke represents himself in this case pro se.
        2
               Van Dyke denies the grievance is the basis of his claims. Plaintiff’s Third
 Amended Complaint in the Eastern District case (“TAC”) ¶ 5.33.
       Case 1:20-mc-00657-LY-ML Document 23 Filed 07/01/20 Page 2 of 4




                                                               II. FACTS

           4.          On June 23, 2020, nonparty United States of America filed in this

Court a motion to quash Retzlaff’s subpoena for the deposition of nonparty

witness James McGibney and a motion to transfer the case back to the U.S.

District Court for the Eastern District of Texas. (Doc. 3.) The same day, the

United States filed an amended version of the same motion. (Doc. 5.)

           5.          The United States inadvertently failed to serve either Retzlaff or the

undersigned counsel with its original or amended motion to quash and motion to

transfer.

                                          III. ARGUMENT & AUTHORITIES

           6.          If Retzlaff had been served with the United States’ motions,

Retzlaff’s response to the motions would have been due for filing in this Court on

June 30, 2020. See L.R. CV-7(e)(2) (requiring response to be filed within seven

days after service of a motion). The United States does not oppose an extension of

time for Retzlaff to file his response to its motion to July 7, 2020.

                                              IV. CONCLUSION & PRAYER

           7.          For these reasons, Retzlaff asks the Court to grant this unopposed

motion for extension of time to file Retzlaff’s response to the United States’

amended motion to quash and to transfer (Doc. 5) to July 7, 2020. Retzlaff prays

for such other and further relief, at law or in equity, as to which he shall show

himself justly entitled.




Van Dyke v. Retzlaff
           Retzlaff’s Unopposed Motion to Extend Time to Respond to United States’ Motion to Quash and Motion to Transfer
                                                                                                                            2
       Case 1:20-mc-00657-LY-ML Document 23 Filed 07/01/20 Page 3 of 4




Respectfully submitted,



By:          /s/ Jeffrey L. Dorrell
JEFFREY L. DORRELL
Texas Bar No. 00787386
Federal ID #18465
jdorrell@hanszenlaporte.com
14201 Memorial Drive
Houston, Texas 77079
Telephone 713-522-9444
FAX: 713-524-2580
ATTORNEYS FOR DEFENDANT THOMAS RETZLAFF




Van Dyke v. Retzlaff
           Retzlaff’s Unopposed Motion to Extend Time to Respond to United States’ Motion to Quash and Motion to Transfer
                                                                                                                            3
       Case 1:20-mc-00657-LY-ML Document 23 Filed 07/01/20 Page 4 of 4




                                     CERTIFICATE OF CONFERENCE

        I hereby certify that on     6-30       , 2020, I e-mailed assistant U.S. attorney
Kristina Baehr representing nonparty movant United States of America and advised I
would be filing the foregoing motion for extension of time to file Retzlaff’s response to
the United States’ motion to quash Retzlaff’s deposition of “FBI witness James
McGibney” and to transfer this case back to the U.S. Eastern District. Ms. Baehr advised
me the United States was NOT opposed to an extension for Retzlaff to file his response
until July 7, 2020.



           /s/ Jeffrey L. Dorrell
JEFFREY L. DORRELL




                                           CERTIFICATE OF SERVICE

        I hereby certify that on     7-1         , 2020, the foregoing was electronically
filed using the Court’s CM/ECF filing system, which will provide notice and a copy of
this document to all registered ECF filers in the United States District Court for the
Western District of Texas. In addition, the foregoing was served upon nonparty movant
James McGibney by e-mail at james@bullyville.com.


           /s/ Jeffrey L. Dorrell
JEFFREY L. DORRELL




Van Dyke v. Retzlaff
           Retzlaff’s Unopposed Motion to Extend Time to Respond to United States’ Motion to Quash and Motion to Transfer
                                                                                                                            4
